NUMBER 13-17-00647-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MICHAEL MCCANN,                                                               Appellant,

                                            v.

THERESA WHITT, ET AL.,                                                         Appellee.


                     On appeal from the 36th District Court
                            of Bee County, Texas.


                                        ORDER
            Before Justices Contreras, Longoria, and Hinojosa
                            Order Per Curiam

       Appellant, Michael McCann, appeals from a final judgment entered by the 36th

District Court of Bee County, Texas in cause number B-13-1345-CV-A. This cause is

before the Court on appellant’s second motion for extension of time to file the brief.

Appellant is requesting an extension of time to file the brief because he states that during
a lockdown his transcripts were destroyed and missing. Appellant is unable to prepare

his brief because he does not have the reporter’s record.

       Appellant is proceeding pro se and the record reflects appellant filed an affidavit of

inability to pay costs.    See TEX. R. CIV. P. 145.      Although the reporter has already

provided appellant with a copy of the reporter’s record, the record is no longer available

for appellant to prepare his brief. Accordingly, the reporter is directed to provide another

copy of the reporter’s record to appellant. It is further ordered that the reporter notify this

Court as to the date upon which the appellate record was made available to appellant.

       Appellant’s second motion for extension of time to file the brief is GRANTED.

Appellant shall have thirty (30) days from the day the appellate record was first made

available to him to file his brief with this Court.



                                                      PER CURIAM

Delivered and filed the
12th day of July, 2018.




                                                2